PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Miller, et al.
Application No. 15/505,093
Filed: February 19, 2017
Attorney Docket No. HSIR20010-1

:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed December 24, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

A review of the record shows that a Notice of Allowance and Fee(s) Due was mailed July 15, 2020, which set a statutory period for reply of three (3) months.  A reply was due on or before October 15, 2020.  Accordingly, the applicant became abandoned on October 16, 2020.  Further, the Office issued two Notices to File Corrected Application Papers on August 24, 2020 and on November 9, 2020.  The Office mailed a Notice of Abandonment on January 26, 2021.. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.
Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lacks item(s) (1).

With regards to item (1), the Notice mailed on November 9, 2020 required an amendment to the specification.  Specifically, the original specification received February 19, 2017, page(s) 47, 48, 60-63, 65-66, 75-76, 80, 87, 95-96, 98-101 is not legible.  As indicated in the Notice, the informality must be corrected with an amendment in compliance with 37 CFR 1.121.  Such an amendment may be filed after payment of the issue fee if limited to correction of the informalities noted in the Notice.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
                                    Alexandria, VA 22313-1450By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 See MPEP 711.03(c)(II) (C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).